Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 28 September 2022 was received.  Claim 13 was cancelled.  Claim 12 was amended.  Claim 18 was added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Objections
Claims 14-16 are objected to because of the following informalities:  The claims are still dependent on claim 13 which has been cancelled. For purpose of examination, the dependency will be assumed to be to claim 12 which has incorporated the previous limitations of claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Haraguchi et al. on claims 12-17 is withdrawn, because independent claim 12 has been amended and claim 13 has been cancelled.
	
	

Claims 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (US 2015/0333358) in view of Ueda (WO 2012/140709A1, machine translation).
Regarding claim 12, Haraguchi discloses a battery cell comprising a cell housing and an electrode assembly disposed in the cell housing (outer structure 11) [0018], the cell housing including a first sheet of flexible metal laminate film material (20) bordered by a first peripheral edge having a polygonal shape (Figs 1-5) that defines at least three apexes (plurality of protrusions) when seen in top plan view (Fig 3), a second sheet of flexible metal laminate film material (30) bordered by a second peripheral edge having the polygonal shape that defines at least three apexes when seen in top plan view [0035], wherein the first sheet includes a first central recess having a polygonal shape that defines at least three first apexes [0033], each first apex having a corner radius (17), and a first flange that extends between the first central recess and the first sheet peripheral edge (Fig 3), the first flange having at least one alternating ridge and channel that extends between the first central recess and the first sheet peripheral edge (see annotated Fig 3), the at least one alternating ridge and channel disposed along the corner radius of each first apex and defining a curvilinear profile when viewed in cross section (Fig 4), 

    PNG
    media_image1.png
    463
    574
    media_image1.png
    Greyscale

and the second sheet includes a second central recess having a polygonal shape that defines at least three second apexes, each second apex having a corner radius, and 20WO 2018/104051PCT/EP2017/080020a second flange that extends between the second central recess and the second sheet peripheral edge (recesses and protrusions formed on both laminate films) [0035], the second flange having at least one alternating ridge and channel that extends between the second central recess and the second sheet peripheral edge (see annotated Fig 3 above), the at least one alternating ridge and channel disposed along the corner radius of each second apex and defining a curvilinear profile when viewed in cross section (Fig 4),
wherein the second sheet is stacked with the first sheet [0026-0027], and the first sheet is joined to the second sheet along a seal line (thermal welding) that extends along the respective peripheral edges [0029] but does not explicitly teach the first sheet is stacked with the first sheet such that the at least one first alternating ridge and first channel are nested with the at least one alternating second ridge and second channel or the seal line to define a path that is curvilinear in a plane that is parallel to the stacking direction of the first and second sheets.  
However, Haraguchi further recognizes the laminate films are joined to form a sealing section that is approximately parallel to an end side of the outer structure so that the internal space is sealed [0018-0019, 0026] with the corner regions of the sealing section having a plurality of protrusions [0033].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a sealing line path that follows the path of the protrusions (curvilinear in a plane that is parallel to the stacking direction) because Haraguchi recognizes that joining and sealing of the two laminate films at the sealing section allows for the internal space to be sealed.
Ueda teaches a battery with a flexible outer case housing (Abstract) where the two joining margin portions corresponding to the vertical portion, the ridge line formed on one side and the valley line formed on the other side overlap each other so that positioning can be easily performed and sealing reliability at the joint can be improved [0026-0029]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed for the respective alternating ridge and channels of Haraguchi to overlap and nest each other because Ueda recognizes that such overlap and nesting allows for easy positioning so that sealing reliability at the joint can be improved.
Regarding claim 14, Haraguchi discloses the battery cell of claim 12, wherein the first sheet and the second sheet are formed of the same material, the material including an aluminium film layer that is sandwiched between polymer layers [0027-0028] where the flange is free of pleats (Fig 1) but does not explicitly teach that the central recess of each of the first sheet and the second sheet is formed in a forming process to a depth of greater than 10 millimeters.
However, Haraguchi recognizes the pitch between protrusion, recesses, and thickness are set to efficiently prevent the breakage of the sealing section while inhibiting intrusion of moisture [0035-0039] thereby recognizing such dimensions are result effective. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the pitch and thickness of the layers forming the sealing section of Haraguchi because such dimensions affect the prevention of breakage and inhibiting the intrusion of moisture.  It has been held that discovering the optimum ranges for a result effective variable such as pitch and thickness involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
Regarding claim 15, Haraguchi discloses the battery cell of claim 12, wherein the first flange surrounds the first central recess, and the first flange has a linear profile in portions of the first flange disposed between adjacent first apexes, and the second flange surrounds the second central recess, and the second flange has a linear profile in portions of the second flange disposed between adjacent second apexes (Fig 1).  
Regarding claim 16, Haraguchi discloses the battery cell of claim 12, wherein the first central recess includes a first end surface that is generally parallel to the first flange, and first sides that are perpendicular to the first flange and join the first end surface to the first flange (Figs 1 and 2).  
Regarding claim 17, Haraguchi does not explicitly teach a depth of the first central recess is greater than the draw depth of the first sheet, where the depth of the first central recess corresponds to a distance between the first flange and the first end surface.
However, it is recognized by the instant application that the maximum draw depth of a laminate film is limited by the material properties of the metal layer.  Haraguchi use of the same aluminum metal layer [0028] would inherently provide for the same maximum draw depth. While the prior art does not explicitly teach a draw depth or a corresponding depth of the recess, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) laminate film disclosed in the prior art and the applicant. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
Regarding claim 18, Haraguchi discloses the device of claim 12, wherein the at least one first alternating ridge and first channel having a smaller amplitude and wavelength at the first central recess (the string-form closer to the corner region) than at the first sheet peripheral edge (near the edge; Figs 1 and 3), and the at least one second alternating ridge and second channel having a smaller amplitude and wavelength at the second central recess than at the second sheet peripheral edge [0035] (Figs 1 and 3).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Haraguchi fails to disclose or suggest “the second sheet is stacked with the first sheet such that the at least one first alternating ridge and first channel are nested with the at least one alternating second ridge and second channel”.

In response to Applicant’s arguments, please consider the following comments:
(a) the newly amended limitations within claim 12 have been addressed by the teachings of the newly cited reference of Ueda above.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727